Citation Nr: 0820673	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-24 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to December 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Decision Review Officer for the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied entitlement to the benefits currently sought on 
appeal. 


FINDING OF FACT

Obstructive sleep apnea is not attributable to the veteran's 
service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for his sleep disorder; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  Although the 
notice letter does not specifically name obstructive sleep 
apnea, the general term "sleep disorder" was used by the 
veteran on his claim form and was reiterated on the notice 
letter.  Throughout the claims file, the veteran 
alternatively intermingles the issues of his service 
connected depressive disorder leading to insomnia and his 
diagnosed sleep apnea or refers to them collectively in 
general terms such as "trouble sleeping."  See Veteran's 
Statement, November 2006; VA Form 9, August 2007.  Thus, use 
of the general term sleep disorder would be understood by the 
veteran as referring to both the insomnia and the sleep apnea 
issues.  The letter provided the veteran with sufficient 
notice of the type of evidence that should be submitted. 

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in June 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the August 2007 SOC.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification letter followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  The veteran has been medically evaluated and a 
medical opinion has been sought in conjunction with his 
claim.  Service medical records have been associated with the 
claims file.  Identified and available treatment records have 
been secured with the exception of one set of treatment 
records that were unable to be located.  

In July 2004, the veteran requested that the VA obtain 
medical records relating to his anxiety disorder in 1995 from 
Great Memorial Hospital in Atlanta, Georgia.  In February 
2006, VA notified the veteran that further information to 
include a complete mailing address for this hospital should 
be submitted.  In the alternative, the veteran was notified 
that he could obtain and submit these records himself.  No 
further response from the veteran regarding this set of 
records is contained in the record.  The veteran is reminded 
that the "duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the veteran's cooperation in obtaining pertinent medical 
evidence, VA has no further obligation.  Furthermore, the 
veteran specifically indicated that these treatment records 
pertained to his anxiety disorder which has already been 
granted service connection.  Therefore, they are not relevant 
to the claim on appeal.  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection for obstructive sleep 
apnea, which he contends initially manifested in service.  
The veteran states that he did not have a sleeping problem 
before his military service and that his current problems are 
related to the requirements that he serve on guard duty and 
sleep on the ground.  See Decision Review Officer hearing 
transcript, August 2007.  In order to establish direct 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The veteran was first diagnosed with Obstructive Sleep Apnea 
Syndrome (OSAS) in January 2005.  He was then placed on a 
continuous positive airway pressure machine to maintain 
proper respiration during sleep.  The veteran states that 
this machine has helped his condition somewhat.  See Decision 
Review Officer hearing transcript, August 2007.  This 
constitutes sufficient medical evidence of a current 
disability of obstructive sleep apnea.

There is, however, no evidence of this disability during the 
veteran's military service.  The only reference to sleep 
disturbance in the service treatment records involves the 
veteran's complaints of stress and not being able to cope 
with his unit resulting in a difficulty sleeping.  This 
complaint resulted in a request for mental health 
consultation for situational anxiety and depression leading 
to insomnia, the disorder for which service connection was 
ultimately granted.  Service treatment records are otherwise 
absent for any complaints, treatment, or diagnosis for 
obstructive sleep apnea.  Nor does the record contain medical 
evidence of sleep apnea symptoms, such as gagging or choking 
during sleep, prior to 2004. 

The veteran has submitted lay statements detailing sleep 
disturbances observed by witnesses.  However, none of these 
events are described as occurring in service.  The veteran 
met one witness during his final year of military service.  
The statement relates to one incident occurring after service 
in 1987 and one incident that contains no reference as to 
date.  See Lay Statement, October 2006.  The second lay 
statement relates to a history of snoring while the veteran 
visited with the reporting individual and his family 
"throughout the years," again apparently after service.   
See Lay Statement, November 2006.  These lay or "buddy" 
statements do not relate to the element necessary to 
substantiate the claim, here that sleep apnea occurred during 
service. 

Despite the lack of an inservice diagnosis of sleep apnea, a 
medical opinion was requested as to its etiology.  In June 
2005, the claims file was reviewed, to include the service 
treatment records and the current outpatient medical records.  
On the basis of this review, the examiner opined that "the 
veteran's current sleep apnea has no relationship to his 
military service and in fact there were no complaints even 
remotely related to sleep apnea during his military career."  
VA Exam, June 2005. 

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  Here, the medical opinion by the VA 
examiner is credible because it is based on a thorough review 
of the file and available treatment records and the examiner 
offered a reasonable medical basis for her conclusions.  
Absent credible evidence to the contrary, the Board is not in 
a position to further question the results of this exam.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Although the veteran has submitted in support of his claim a 
November 2006 physician's statement and private treatment 
records dated from May 2004 to March 2005, the evidence does 
not speak to the etiology of his sleep apnea.  It reports the 
veteran's history of sleep disturbances and hypersomulence 
since 1970 and also includes a diagnosis of mild obstructive 
sleep apnea since 2004.  However, it makes no statement 
regarding any correlation or nexus between the two 
symptomatologies and the diagnosis of apnea.  Thus it does 
not support the veteran's claim.  

In summary, the record does not contain credible evidence of 
sleep apnea during service.  Nor does the record contain 
medical evidence of a nexus between the veteran's current 
diagnosis of sleep apnea, a respiratory disorder, and the 
claimed in-service sleep disorder currently associated with 
the veteran's psychological diagnosis.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  Service connection 
for obstructive sleep apnea is not warranted.


ORDER

Service connection for obstructive sleep apnea is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


